Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 02-08-2021 under new application with amendments of 04-23 -2021being continuation of U.S. Patent Application No. 16/149,478, filed October 2, 2018, now US Patent No. 10,948,975 which is a continuation of U.S. Patent Application No. 15/011,119, filed January 29, 2016, now U.S. Patent No. 10,120,437, which have been placed of record in the file. Claims 51-70 are pending in this action. Claims 1-50 are cancelled.

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract consists of multiple paragraphs as well as uses legal phraseology “Methods and systems are described in here”. Correction is required.  See MPEP § 608.01(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04-23-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “in response to identifying user interaction with the second physical object after user interaction with the first physical object in the augmented reality environment, reassigning the media asset from the first physical object to the second physical object” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Amendment
The amendment filed 04-23-2021does not introduce any new matter into the disclosure. The added material is supported by the original disclosure. Applicant has cancelled Claims 1-50 and added new claims 51-70. Examiner has further considered the newly added claims 51-70 and also searched extensively.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 51-58, and 61-68 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Osterhout Ralph F (US 20120194549 A1), hereinafter “Osterhout”) in view of Balan Alexandru et al. (US 20120306850 A1, hereinafter “Balan”).

Claim 51, Osterhout Ralph F (US 20120194549 A1)  suggest a method for Osterhout discloses a method for associating media content with physical world objects (page 42, paragraph 445 user head viewing media assets such as movie or map), the method comprising: storing a digital description of a physical object in an augmented 

However, Balan teaches storing a physical object in an augmented reality environment of a user (Balan, see at least par. [0083], “The first map may include one or more image descriptors associated with one or more real objects within a particular environment. In step 906, the first map is stored. The first map may be stored in a non-volatile memory within a mobile device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling day of the claimed invention to include Osterhout, a method for associating media content with physical world objects, the method comprising: “storing a physical object in an augmented reality environment of a user”, as suggested by Balan, in order to “provides an efficient way for supporting mapping and localization processes for a large number of mobile devices, which are typically constrained by form factor and battery life limitations”, (Balan, see par. [0004]).

Regarding claim 52, Osterhout suggest identifying the first physical object by detecting a first hand gesture over the first physical object (please see figures please see figures 24, 30 37, 38, pages 2, 47-49, paragraphs 15, 470, 477 suggests after projecting keyboard with first hand (first object) gesture on table, or the palm or screen).
Regarding claim 53, Osterhout suggests identifying the second physical object by detecting a second hand gesture over the second physical object, wherein the second hand gesture is different from the first hand gesture (please see figures please see figures 24, 30 37, 38, pages 2, 47-49, paragraphs 15, 470, 477 suggests after 

Regarding Claim 54, Osterhout suggests suggest initially identifying initially the first physical object by detecting a hand gesture over the first physical object followed by identifying the second physical object by detecting the hand gesture over the second physical object  (please see figures please see figures 24, 30 37, 38, pages 2, 47-49, paragraphs 15, 470, 477 suggests after performing first gesture on the table, the gesture provided key board assigned to second hand for gesturing of typing messages on the media asset, please notice second hand with second gesture to provide different user input device).

Regarding Claim 55, Osterhout suggest the user input assigning the media asset to the first physical object is a voice input identifying the media asset (Osterhout, see at least par. [0548], “The wearer may receive advertisements related to auto repair shops and dealers by sending a voice command for the request”). 

Regarding Claim 56, Osterhout suggest reassigning the media asset comprises receiving another user input assigning the media asset to the second physical object (figure 37, page 48, paragraph 475 performing swipe gesture on second object keyboard).



Regarding Claim 58, Osterhout suggest receiving another input controlling presentation of the media asset (figure 37, page 48, paragraph 475 performing swipe gesture on second object keyboard).

Regarding claim 61, Osterhout discloses a method for associating media content with physical world objects (page 42, paragraph 445 user head viewing media assets such as movie or map), the method comprising: storing a digital description of a physical object in an augmented reality environment of a user (please see page 63, paragraphs 589, 593 stores the biometric information of user iris or head); receiving a first user input assigning a media asset to the physical object (page 42, paragraphs 445, 446 user moves the head viewing movie or map); of the plurality of physical objects ((pages 2, 48, 49, paragraphs 14, 477 suggest first hand or object with hand gesture on the table (figure 24, page 47, paragraph 470)  projects keyboard and second object second hand type message data on to the media using second object keyboard); a control circuitry configured to: detect the first physical object and a second physical object of the plurality of physical object in the augmented reality environment by comparing digital descriptions of physical objects in the augmented reality environment to the digital description of the first physical object and to the digital description of the second physical object (pages 2, 34,48, 49, 61, 63, 75, paragraphs 404, 569, 589, 593, 
	However, Osterhout does not teach “storing a physical object in an augmented reality environment of a user”.  
However, Balan teaches storing a physical object in an augmented reality environment of a user (Balan, see at least par. [0083], “The first map may include one or more image descriptors associated with one or more real objects within a particular environment. In step 906, the first map is stored. The first map may be stored in a non-volatile memory within a mobile device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling day of the claimed invention to include Osterhout, a method for 

Regarding claim 62, Osterhout suggest identifying the first physical object by detecting a first hand gesture over the first physical object (please see figures please see figures 24, 30 37, 38, pages 2, 47-49, paragraphs 15, 470, 477 suggests after projecting keyboard with first hand (first object) gesture on table, or the palm or screen).

Regarding claim 63, Osterhout suggests identifying the second physical object by detecting a second hand gesture over the second physical object, wherein the second hand gesture is different from the first hand gesture (please see figures please see figures 24, 30 37, 38, pages 2, 47-49, paragraphs 15, 470, 477 suggests after performing first gesture on the table, the gesture provided key board assigned to second hand for gesturing of typing messages on the media asset, please notice second hand with second gesture to provide different user input device).
Regarding Claim 64, Osterhout suggests suggest initially identifying initially the first physical object by detecting a hand gesture over the first physical object followed by identifying the second physical object by detecting the hand gesture over the second physical object  (please see figures please see figures 24, 30 37, 38, pages 2, 47-49, paragraphs 15, 470, 477 suggests after performing first gesture on the table, the 

Regarding Claim 65, Osterhout suggest the user input assigning the media asset to the first physical object is a voice input identifying the media asset (Osterhout, see at least par. [0548], “The wearer may receive advertisements related to auto repair shops and dealers by sending a voice command for the request”). 

Regarding Claim 66, Osterhout suggest reassigning the media asset comprises receiving another user input assigning the media asset to the second physical object (figure 37, page 48, paragraph 475 performing swipe gesture on second object keyboard).

Regarding Claim 67, Osterhout suggest response to detecting the first physical object, automatically causing the media asset to be presented (please see figures 24, 30, 37, 38, page 2, 47-49, paragraphs 15, 470, 475, 477).

Regarding Claim 68, Osterhout suggest receiving another input controlling presentation of the media asset (figure 37, page 48, paragraph 475 performing swipe gesture on second object keyboard).

Claims 59 and 69 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Osterhout Ralph F (US 20120194549 A1, hereinafter “Osterhout”) in view of Balan Alexandru et al. (US 20120306850 A1, hereinafter “Balan”) as applied to claims 51-58 and 61-68 above and further in view of Mullins et al. (US 2016/0247324 A1, hereinafter “Mullins”).

Regarding claim 59, Osterhout in view of Balan does not disclose “wherein storing the digital description of a physical object in the augmented reality environment comprises: creating an object identifier associated with the physical object; storing the object identifier and the digital description in a first database listing object identifiers, each corresponding to a digital description”.  
However, Mullins discloses: creating an object identifier associated with the physical object (Mullins, see at least par. [0059], “the physical object identifier module 402 determines the identifiers of the physical object”); storing the object identifier and the digital description in a first database listing object identifiers, each corresponding to a digital description (Mullins, see at least par. [0059], “the physical object identifier module 402 accesses a local library of physical objects information and corresponding identifiers in the storage device 208 (or in a library stored in a remote server or on another viewing device”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling day of the claimed invention to include Osterhout, a method for associating media content with physical world objects, the method comprising: “wherein storing the digital description of a physical object in the augmented reality environment 

Regarding claim 69, a system for associating media content with physical world objects, the system that processes the method of claim 59, so it is rejected for the same rationale of claim 59.

Claims 60 and 70 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Osterhout Ralph F (US 20120194549 A1, hereinafter “Osterhout”) in view of Balan Alexandru et al. (US 20120306850 A1, hereinafter “Balan”) as applied to claims 51-58 and 61-68  above and further in view of Marsh et al. (US 2003/0195891 A1, hereinafter “Marsh”).

Regarding claim 60, Osterhout in view of Balan does not disclose “further comprising storing a media asset identifier associated with the media asset and the object identifier in a second database listing object identifiers, each corresponding to a media asset”.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling day of the claimed invention to include Osterhout in view of Balan, a method for associating media content with physical world objects, the method comprising: “further comprising storing a media asset identifier associated with the media asset and the object identifier in a second database listing object identifiers, each corresponding to a media asset”, as suggested by , in order to “provides the media content descriptions to one or more program data providers”, (Marsh, see par. [0005]).

Regarding claim 70, a system for associating media content with physical world objects, the system that processes the method of claim 60, so it is rejected for the same rationale of claim 70.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over  Claims 1-20 of US patent No.10,948,975 B2 Claims 1-20 of US patent No. 10,120,437 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Comparison of claims 51-70 of Instant application to Claims 1-20 of US patent No.10,948,975 B2 and  Claims 1-20 of US patent No. 10,120,437 B2; 

Instant Application Number 
17, 169,799

US Patent Number 10,948,975 B2
US Patent Number 10,120,437 B2
    51. A method for controlling of media content with physical world objects, the method comprising: storing digital descriptions of a plurality of physical objects in an augmented reality environment of a user; receiving a user 

1.  A method for associating media content with physical world objects, the method comprising: storing a digital description of a physical object in an augmented reality environment of a user;  physical objects in the augmented reality environment to the digital description of the physical object;  in response to detecting the physical object in the augmented reality environment, automatically causing the media asset to be presented;  and receiving a third user input controlling the presentation of the automatically presented media asset based on the input scheme, wherein the third user input 
1.  A method for controlling presentation of media content with physical world objects, the method comprising: storing a first digital description of a first physical object in an augmented reality environment of a user; receiving a user input from the user assigning an input scheme for controlling a presentation of media content to the first physical object by : receiving a voice input from the user identifying an attribute of the presentation of the media content to be controlled; detecting a user gesture occurring simultaneously with the receiving of the voice input, identifying an interaction with the first physical object that controls the attribute; and associating the detected user gesture with the attribute identified by the voice input from the user based on the user gesture occurring simultaneously with the receiving of the voice input; and 
9. Controlling the presentation of the media content using the input scheme comprises: detecting an additional user gesture that matches the user gesture identifying the interaction with the first physical object that controls the attribute; and adjusting the attribute of the presentation of the media content based on detecting the additional user gesture.


	Further other Claims 52-70 of instant application claims same or similar limitation Claims 2-20 of US patent No.10, 948,975 B2 and of Claims 2-8, and 10-20 of US patent No. 10,120,437 B2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Samuel A Miller (US 10846930 B2) disclosure; Col. 94, Lines 15-47.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lee, Benjamin can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

09-19-2021